UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-14804 GENERAL ELECTRIC CAPITAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 06-1109503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At April 30, 2009, 1,062 shares of voting common stock, which constitute all of the outstanding common equity, with a par value of $1,000 per share were outstanding. REGISTRANT MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTION H(1)(a) AND (b) OF FORM10-Q AND IS THEREFORE FILING THIS FORM 10-Q WITH THE REDUCED DISCLOSURE FORMAT. (1) General Electric Capital Services, Inc. Part I – Financial Information Page Item 1. Financial Statements Condensed Statement of Current and Retained Earnings 3 Condensed Statement of Financial Position 4 Condensed Statement of Cash Flows 5 Notes to Condensed, Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures 49 Part II – Other Information Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 6. Exhibits 51 Signatures 52 Forward-Looking Statements This document contains “forward-looking statements”- that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: the severity and duration of current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; the impact of U.S. and foreign government programs to restore liquidity and stimulate national and global economies; the impact of conditions in the financial and credit markets on the availability and cost of GE Capital’s funding and on our ability to reduce GE Capital’s asset levels and commercial paper exposure as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the soundness of other financial institutions with which GE Capital does business;the level of demand and financial performance of the major industries we serve, including, without limitation,real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks; strategic actions, including acquisitions and dispositions and our success in integrating acquired businesses; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Part I. Financial Information Item 1. Financial Statements. General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Current and Retained Earnings (Unaudited) Three months ended March 31 (In millions) 2009 2008 Revenues Revenues from services (Note 3) $ 14,157 $ 17,671 Sales of goods 273 367 Total revenues 14,430 18,038 Costs and expenses Interest 5,121 6,176 Operating and administrative 3,948 4,658 Cost of goods sold 224 317 Investment contracts, insurance losses and insurance annuity benefits 773 848 Provision for losses on financing receivables 2,336 1,343 Depreciation and amortization 2,181 2,126 Total costs and expenses 14,583 15,468 Earnings (loss) from continuing operations before income taxes (153 ) 2,570 Benefit (provision) for income taxes 1,160 (83 ) Earnings from continuing operations 1,007 2,487 Loss from discontinued operations, net of taxes (Note 2) (4 ) (61 ) Net earnings 1,003 2,426 Less net earnings attributable to noncontrolling interests 46 31 Net earnings attributable to GECS 957 2,395 Dividends − (1,130 ) Retained earnings at beginning of period 43,055 38,351 Retained earnings at end of period $ 44,012 $ 39,616 Amounts attributable to GECS Earnings from continuing operations $ 961 $ 2,456 Loss from discontinued operations, net of taxes (4 ) (61 ) Net earnings attributable to GECS $ 957 $ 2,395 See accompanying notes. (3) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Financial Position (In millions) March 31, 2009 December 31, 2008 (Unaudited) Assets Cash and equivalents $ 45,240 $ 37,486 Investment securities (Note 5) 41,783 41,236 Inventories 65 77 Financing receivables – net (Notes 6 and 7) 355,036 372,456 Other receivables 17,728 18,636 Property, plant and equipment, less accumulated amortization of $25,591 and $29,063 58,190 64,097 Goodwill (Note 8) 24,437 25,365 Other intangible assets – net (Note 8) 3,416 3,613 Other assets 88,180 85,721 Assets of businesses held for sale − 10,556 Assets of discontinued operations (Note 2) 1,464 1,659 Total assets $ 635,539 $ 660,902 Liabilities and equity Short-term borrowings (Note 9) $ 175,676 $ 193,533 Accounts payable 11,718 13,882 Long-term borrowings (Note 9) 317,412 321,068 Investment contracts, insurance liabilities and insurance annuity benefits 33,946 34,369 Other liabilities 23,846 32,090 Deferred income taxes 9,051 8,533 Liabilities of businesses held for sale − 636 Liabilities of discontinued operations (Note 2) 1,165 1,243 Total liabilities 572,814 605,354 Capital stock 11 11 Accumulated other comprehensive income – net(a) Investment securities (3,733 ) (3,097 ) Currency translation adjustments (4,307 ) (1,258 ) Cash flow hedges (2,438 ) (3,134 ) Benefit plans (359 ) (367 ) Additional paid-in capital 27,570 18,069 Retained earnings 44,012 43,055 Total GECS shareowner’s equity 60,756 53,279 Noncontrolling interests(b) 1,969 2,269 Total equity 62,725 55,548 Total liabilities and equity $ 635,539 $ 660,902 (a) The sum of accumulated other comprehensive income − net was $(10,837) million and $(7,856) million at March 31, 2009 and December 31, 2008, respectively. (b) Included accumulated other comprehensive income attributable to noncontrolling interests of $147 million and $191 million at March 31, 2009 and December 31, 2008, respectively. See accompanying notes. (4) General Electric Capital Services, Inc. and consolidated affiliates Condensed Statement of Cash Flows (Unaudited) Three months ended March 31 (In millions) 2009 2008 Cash flows – operating activities Net earnings attributable to GECS $ 957 $ 2,395 Loss from discontinued operations 4 61 Adjustments to reconcile net earnings attributable to GECS to cash provided from operating activities Depreciation and amortization of property, plant and equipment 2,181 2,126 Increase (decrease) in accounts payable (1,655 ) 271 Provision for losses on financing receivables 2,336 1,343 All other operating activities (7,297 ) (2,861 ) Cash from (used for) operating activities – continuing operations (3,474 ) 3,335 Cash from (used for) operating activities – discontinued operations (45 ) 367 Cash from (used for) operating activities (3,519 ) 3,702 Cash flows – investing activities Additions to property, plant and equipment (1,896 ) (2,955 ) Dispositions of property, plant and equipment 1,183 3,212 Increase in loans to customers (51,129 ) (93,962 ) Principal collections from customers – loans 64,629 81,107 Investment in equipment for financing leases (2,503 ) (6,289 ) Principal collections from customers – financing leases 4,474 4,568 Net change in credit card receivables 2,491 2,128 Payments for principal businesses purchased (6,822 ) (12,652 ) Proceeds from principal business dispositions 8,846 4,305 All other investing activities (2,082 ) (375 ) Cash from (used for) investing activities – continuing operations 17,191 (20,913 ) Cash from (used for) investing activities – discontinued operations 47 (358 ) Cash from (used for) investing activities 17,238 (21,271 ) Cash flows – financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) (20,129 ) 3,842 Newly issued debt Short-term (91 to 365 days) 1,031 331 Long-term (longer than one year) 29,904 35,548 Non-recourse, leveraged lease − 57 Repayments and other debt reductions Short-term (91 to 365 days) (23,501 ) (18,380 ) Long-term (longer than one year) (1,796 ) (1,465 ) Non-recourse, leveraged lease (395 ) (348 ) Dividends paid to shareowner − (1,130 ) Capital contribution from GE 9,500 − All other financing activities (577 ) 498 Cash from (used for) financing activities – continuing operations (5,963 ) 18,953 Cash from (used for) financing activities – discontinued operations − − Cash from (used for) financing activities (5,963 ) 18,953 Increase in cash and equivalents 7,756 1,384 Cash and equivalents at beginning of year 37,666 9,739 Cash and equivalents at March 31 45,422 11,123 Less cash and equivalents of discontinued operations at March 31 182 309 Cash and equivalents of continuing operations at March 31 $ 45,240 $ 10,814 See accompanying notes. (5) Notes to Condensed, Consolidated Financial Statements (Unaudited) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Our financial statements are prepared in conformity with the U.S. generally accepted accounting principles (GAAP). These statements include all adjustments (consisting of normal recurring accruals) that we considered necessary to present a fair statement of our results of operations, financial position and cash flows. The results reported in these condensed, consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year. It is suggested that these condensed, consolidated financial statements be read in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2008 (2008 Form 10-K). See Note 1 to the consolidated financial statements in our 2008 Form 10-K which discusses our consolidation and financial statement presentation. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. General Electric Capital Services, Inc. (GECS) owns all of the common stock of General Electric Capital Corporation (GE Capital or GECC). All of our outstanding common stock is owned by General Electric Company (GE Company or GE). Our financial statements consolidate all of our affiliates – companies that we control and in which we hold a majority voting interest. We also consolidatethe economic interestswe hold incertain businesses within companies in which we hold a voting equity interest and are majority owned by our parent, butwhich we have agreedto actively manage and control. GECS includes Commercial Lending and Leasing (CLL), Consumer (formerly GE Money), Real Estate, Energy Financial Services and GE Commercial Aviation Services (GECAS). During the first quarter of 2009, we transferred Banque Artesia Nederland N.V. (Artesia) from CLL to Consumer. Details of total revenues and segment profit by operating segment can be found on page 33 of this report. Unless otherwise indicated, information in these notes to condensed, consolidated financial statements relates to continuing operations. We label our quarterly information using a calendar convention, that is, first quarter is labeled as ending on March 31, second quarter as ending on June 30, and third quarter as ending on September 30. It is our longstanding practice to establish interim quarterly closing dates using a fiscal calendar, which requires our businesses to close their books on either a Saturday or Sunday, depending on the business. The effects of this practice are modest and only exist within a reporting year. The fiscal closing calendar from 1993 through 2013 is available on our website, www.ge.com/secreports. Accounting changes Effective January 1, 2008, we adopted Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards (SFAS) 157, Fair Value Measurements, for all financial instruments and non-financial instruments accounted for at fair value on a recurring basis. Effective January 1, 2009, we adopted SFAS 157 for all non-financial instruments accounted for at fair value on a non-recurring basis. SFAS 157 establishes a new framework for measuring fair value and expands related disclosures. See Note 10. On January 1, 2009, we adopted SFAS 141(R), Business Combinations. This standard significantly changes the accounting for business acquisitions both during the period of the acquisition and in subsequent periods. Among the more significant changes in the accounting for acquisitions are the following: · Acquired in-process research and development (IPR&D) is accounted for as an asset, with the cost recognized as the research and development is realized or abandoned. IPR&D was previously expensed at the time of the acquisition. · Contingent consideration is recorded at fair value as an element of purchase price with subsequent adjustments recognized in operations. Contingent consideration was previously accounted for as a subsequent adjustment of purchase price. · Subsequent decreases in valuation allowances on acquired deferred tax assets are recognized in operations after the measurement period. Such changes were previously considered to be subsequent changes in consideration and were recorded as decreases in goodwill. (6) · Transaction costs are expensed. These costs were previously treated as costs of the acquisition. In April 2009, the FASB issued FASB Staff Position (FSP) FAS 141(R)-1, Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies, which amends the accounting in SFAS 141(R) for assets and liabilities arising from contingencies in a business combination. The FSP is effective January 1, 2009, and requires pre-acquisition contingencies to be recognized at fair value, if fair value can be reasonably determined during the measurement period. If fair value cannot be reasonably determined, the FSP requires measurement based on the recognition and measurement criteria of SFAS 5, Accounting for Contingencies. On January 1, 2009, we adopted SFAS 160, Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51, which requires us to make certain changes to the presentation of our financial statements. This standard requires us to classify noncontrolling interests (previously referred to as “minority interest”) as part of consolidated net earnings ($46 million and $31 million for the three months ended March 31, 2009 and 2008, respectively) and to include the accumulated amount of noncontrolling interests as part of shareowner’s equity ($1,969 million and $2,269 million at March 31, 2009 and December 31, 2008, respectively). The net earnings amounts we have previously reported are now presented as "Net earnings attributable to GECS”. Similarly, in our presentation of shareowner’s equity, we distinguish between equity amounts attributable to GECS shareowner and amounts attributable to the noncontrolling interests – previously classified as minority interest outside of shareowner’s equity.In addition to these financial reporting changes, SFAS 160 provides for significant changes in accounting related to noncontrolling interests; specifically, increases and decreases in our controlling financial interests in consolidated subsidiaries will be reported in equity similar to treasury stock transactions. If a change in ownership of a consolidated subsidiary results in loss of control and deconsolidation, any retained ownership interests are remeasured with the gain or loss reported in net earnings. 2.DISCONTINUED OPERATIONS Discontinued operations comprised GE Money Japan (our Japanese personal loan business, Lake, and our Japanese mortgage and card businesses, excluding our minority ownership in GE Nissen Credit Co., Ltd.), our U.S. mortgage business (WMC), GE Life, Genworth Financial, Inc. (Genworth) and most of GE Insurance Solutions Corporation (GE Insurance Solutions). Associated results of operations, financial position and cash flows are separately reported as discontinued operations for all periods presented. GE Money Japan During the third quarter of 2007, we committed to a plan to sell Lake upon determining that, despite restructuring, Japanese regulatory limits for interest charges on unsecured personal loans did not permit us to earn an acceptable return. During the third quarter of 2008, we completed the sale of GE Money Japan, which included Lake, along with our Japanese mortgage and card businesses, excluding our minority ownership in GE Nissen Credit Co., Ltd. As a result, we recognized an after-tax loss of $908 million in 2007 and an incremental loss in 2008 of $361 million. In connection with the transaction, GE Money Japan reduced the proceeds on the sale for estimated interest refund claims in excess of the statutory interest rate. Proceeds from the sale may be increased or decreased based on the actual claims experienced in accordance with terms specified in the agreement, and will not be adjusted unless claims exceed approximately $2,800 million. Estimated claims are not expected to exceed those levels and are based on our historical claims experience and the estimated future requests, taking into consideration the ability and likelihood of customers to make claims and other industry risk factors. However, uncertainties around the status of laws and regulations and lack of certain information related to the individual customers make it difficult to develop a meaningful estimate of the aggregate claims exposure. We review our estimated exposure quarterly, and make adjustments when required. To date, there have been no adjustments to sale proceeds for this matter. GE Money Japan revenues from discontinued operations were $1 million and $290 million in the first quarters of 2009 and 2008, respectively. In total, GE Money Japan earnings (loss) from discontinued operations, net of taxes, were $4 million and $(37) million in the first quarters of 2009 and 2008, respectively. (7) WMC During the fourth quarter of 2007, we completed the sale of our U.S. mortgage business.
